         Case 7:18-cv-10913-KMK Document 53 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Re: Civil Cases

 21cv578
 20cv3280
 19cv11241
 20cv4406
 19cv7448                                                 NOTICE OF TELECONFERENCE
 21cv565                                                        INFORMATION
 20cv4476
 18cv10913
 20cv7388
 20cv10174
 20cv9786


KENNETH M. KARAS, United States District Judge:

       For the week of April 12, 2021, the Court will hold all civil conferences, hearings, and/or

oral arguments by telephone. Counsel shall call the following number at the designated time:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Given that much of the Court is operating remotely and has limited mail capability,

counsel involved in any pro se cases shall mail a copy of this Notice to or otherwise inform the

pro se party of the above teleconference information. Counsel in any pro se inmate cases shall

ensure that the pro se party is on the line before calling the above-referenced number.

       For initial conferences, counsel shall submit a proposed case management and discovery

schedule via ECF by 5 p.m. on the evening before the initial conference.

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.
         Case 7:18-cv-10913-KMK Document 53 Filed 04/09/21 Page 2 of 2




SO ORDERED.

Dated:   April 9, 2021
         White Plains, New York

                                               KENNETH M. KARAS
                                              United States District Judge




                                       2
